Citation Nr: 0010569	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the knees, bilateral, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1980.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which noncompensable disability 
evaluations were confirmed for chondromalacia, left knee, and 
chondromalacia, right knee.  While the case was in appellate 
status, the RO reclassified the appellant's left and right 
knee disabilities, and the current diagnosis is 
chondromalacia of the knees, bilateral, now evaluated as 10 
percent disabling.  

This claim was previously remanded by the Board in March 
1999, for the purpose of additional evidentiary development 
and to ensure compliance with due process considerations.  
Having reviewed the record, the Board is satisfied that the 
specified development has been completed to the extent 
possible and that the instant claim is ready for appellate 
adjudication.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Right knee chondromalacia is manifested by range of 
motion of zero to 135 degrees with discomfort, tenderness of 
the patellofemoral joint, positive patellar grinding, and 
subjective complaints of constant knee pain.

2.  Left knee chondromalacia is manifested by range of motion 
of zero to 135 degrees with discomfort, tenderness of the 
patellofemoral joint, positive patellar grinding, and 
subjective complaints of constant knee pain.  

CONCLUSIONS OF LAW

1.  Right knee chondromalacia is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.59, 4.71, Diagnostic Code 5099-5003 (1999).  

2.  Left knee chondromalacia is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.59, 4.71, Diagnostic Code 5099-5003 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that she is entitled to evaluations in 
excess of 10 percent disabling for service-connected 
chondromalacia of the knees.  The Board finds that the 
veteran's claim for an increased evaluation is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999) that is, the claim is plausible.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The record does not 
indicate the need to obtain any additional pertinent records, 
and is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist the veteran 
has been satisfied.  

The Board notes that the veteran's representative has argued 
that a Remand is warranted under Stegall v. West, 11 Vet. 
App. 268 (1998), so that the RO may expressly consider the 
provisions of 38 C.F.R. § 4.59 in its discussion of the 
instant claim.  The Supplemental Statement of the Case 
reflects consideration of the regulation.  The RO also 
determined that the complaints were subjective rather than 
objectively confirmed.  The RO complied with the Remand.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.59 (1999).  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. §§ 4.40, 4.45 (1999). DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

In February 1992, service connection was granted for 
chondromalacia of the left knee and chondromalacia of the 
right knee, with the assignment of zero percent 
(noncompensable) ratings for each of these disabilities under 
Diagnostic Code 5257.  In October 1996, an increased 
evaluation of 10 percent disabling was assigned for 
costochondritis, knees, bilateral (previously rated as 
chondromalacia), under Diagnostic Code 5099-5003.  The use of 
Diagnostic Code 5099 represents a rating by analogy.  Based 
on clarification requested by the Board in a March 1999 
remand, the diagnosis for the veteran's bilateral knee 
disability was changed to chondromalacia of the knees, 
bilateral, and a January 2000 Statement of the Case indicates 
that a disability evaluation of 10 percent disabling is in 
effect for this disability, which continues to be rated by 
analogy to Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups and there 
are occasional incapacitating exacerbations. 38 C.F.R. Part 
4, Diagnostic Code 5003 (1998).

The provisions of 38 C.F.R. § 4.59 (1999) clarify that "the 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint."  The 
Court has held that: "read together, DC 5003, and § 4.59 
thus state that painful motion of a major joint or groups 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion." Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991). See also Hicks v. Brown, 8 Vet. App. 417 (1995).

On VA joints examination in August 1993, the veteran 
complained of frequent bilateral infrapatellar knee pain, on 
the left more than the right, with occasional mild swelling 
and intermittent crepitation.  Examination of the knees was 
essentially normal, and diagnoses included status following 
bilateral knee sprains with residual bilateral knee pain.  A 
1993 hospital report shows that the knees were tender to deep 
palpation with weakness of the knees on standing.  

A January 1995 hospital report shows that the veteran 
complained of occasional pain in the right knee.  Objective 
findings included some crepitus in the right knee but no 
locking and no effusion.  A diagnosis of ligamentous strain, 
right knee, is shown.  A September 1995 VA medical record 
shows that the veteran complained that her knees were weak 
and unstable and she had requested evaluation for knee 
braces.  A notation of "right knee injury, fall with torn 
ligaments, December 1994," was made.  

At a personal hearing before a local hearing officer in 
August 1996, the veteran testified that she was fitted with 
knee braces by VA in 1995, because she had trouble with 
balance and standing up.  She reported daily pain in her 
knees, which she rated as a 5 on a scale of zero to 10, and 
she indicated that her knees get weak.  In addition, she 
reported swelling, especially during bad weather, walking 
long distances (up to 50 yards), and standing.  Current 
medications for the knees included Vistaril and Naprosyn.  In 
addition, the veteran gave a history of a right knee injury 
in December 1994 with resulted in torn ligaments, which did 
not require surgery and for which she was treated with Ace 
bandage wraps.  

On VA examination in August 1996, the veteran complained of 
pain and instability in both knees.  She also reported that 
she falls, sometimes every day.  Objective examination 
revealed no swelling or deformity of the knees, and there was 
no subluxation, lateral instability, or loose motion 
bilaterally.  X-rays revealed mild costochondral changes 
bilaterally, and diagnoses included mild costochondritis of 
the knees bilaterally without loss of range of motion or 
instability.  On re-evaluation of the x-ray report in October 
1999, as required by the Board's remand, it was noted that 
the August 1996 x-rays were officially evaluated as normal.  
On VA examination in June 1998, it was noted that the report 
of service connected "costochondritis," is presumed to have 
meant "osteochondritis" of both knees.  

The report of a September 1996 psychological examination 
shows that the veteran was wearing knee braces and she walked 
unremarkably.  

An October 1996 VA medical record shows that the veteran 
complained of knee pains bilaterally which were worse with 
exercise.  Diagnostic impressions included degenerative joint 
disease, both knees, and chondromalacia patellae.  A January 
1997 VA medical record shows that the veteran complained of 
pain in both knees.  She also reported weakness in both knees 
and she was wearing knee braces.  Diagnostic impressions 
included a history of degenerative joint disease.  A March 
1997 x-ray report shows that there was no evidence of 
fracture or other bony abnormality of the knees and the joint 
spaces were well-maintained, however, notation of "medial 
joint space narrowing bilaterally," was subsequently made on 
the x-ray report.  

On VA examination in June 1998, the veteran reported being 
symptomatic, greater on the left than on the right, with 
chronic pain in both knees and slight swelling.  She also 
reported increased pain with prolonged periods of weight 
bearing, squatting, and navigating stairs.  She stated that 
knee braces were too uncomfortable to wear.  She moved about 
the room with a slow but otherwise unremarkable gait pattern.  
Both the left knee and the right knee had zero to 135 degrees 
range of motion with complaints of discomfort on motion.  All 
movements were very slow and guarded.  In both knees, there 
was tenderness to palpation about the patellofemoral joint 
and patella grind test was positive.  No ligamentous 
instability was noted bilaterally.  On the right, there was 
less guarding than on the left.  She was able to heel and toe 
walk and to squat and slowly rise again placing more of her 
weight on her right leg than her left.  She had 5/5 quad 
strength bilaterally and no measurable atrophy of the quads 
was noted.  An impression of bilateral chondromalacia patella 
was given.  The examiner commented that no weakened movement 
was seen and she did have discomfort on range of motion 
testing.  It was also noted that pain could further limit 
functional ability during flare-ups or with increased use so 
that it was not feasible to attempt to express this in terms 
of additional limitation of motion.  A June 1998 x-ray report 
shows that no bony abnormalities were noted in the right knee 
and the left knee.  

The Board notes that the current diagnosis for the veteran's 
knees is bilateral chondromalacia patella.  In addition, the 
June 1998 VA examiner noted that the notation of 
"costochondritis," as shown on an August 1996 x-ray report, 
was apparently meant to read "osteochondritis."  For these 
reasons, it is the opinion of the Board that a rating by 
analogy to Diagnostic Code 5003 is appropriate.  

Having reviewed the record, the Board has concluded that 
separate evaluations of 10 percent disabling are warranted 
for each of the veteran's knees, based on application of the 
provisions of 38 C.F.R. § 4.59 and evidence of painful joints 
and periarticular pathology in each of the knee joints.  On 
VA examination in 1998, motion in both knees was recorded as 
zero to 135 degrees, which represents a limitation of motion 
as normal knee range of motion is defined as from zero to 140 
degrees.  See Plate II, 38 C.F.R. § 4.71(a) (1999).  Thus, 
there is limitation of motion in each knee and the examiner 
indicated that the veteran experienced discomfort with such 
motion, furthermore, she has complained of knee pain.  
Additional findings suggestive of periarticular pathology 
include tenderness about the knee joint and positive patella 
grind test in each knee.  One examiner noted weakness and 
another noted that pain could further limit function.  In the 
Board's view, therefore, the evidence demonstrates the 
presence of pathology which warrants the assignment of the 
minimum compensable rating for each knee joint, which in this 
case would result in separate ratings of 10 percent for each 
knee under 38 C.F.R. § 4.59 (1999).  

The Board also finds that there is no evidence of functional 
loss or impairment which would warrant the assignment of 
evaluations in excess of 10 percent for the veteran's knee 
disabilities under 38 C.F.R. §§ 4.40, 4.45 or the guidance 
provided by DeLuca, supra.  The veteran has claimed that her 
knees are weak and unstable; however, there was no evidence 
of ligamentous instability or weakness at the time of the 
1998 VA examination.  Although one examiner in 1993 noted 
weakness, the degree of weakness was not graded.  The 1998 VA 
examiner indicated that no weakened movement was seen, and in 
addition, strength was 5/5 in the quads bilaterally.  There 
was no evidence of incoordination as her gait pattern, though 
slow, was unremarkable, and there was no measurable atrophy 
of the quads.  The examiner indicated that pain could limit 
functional ability during flare-ups or with increased use; 
however, in considering the overall disability picture the 
Board has concluded that there is no evidence of functional 
loss associated with either knee which would warrant an 
assignment in excess of the separate 10 percent evaluations 
which have been awarded herein.  

It is also noted that the degree of limitation of motion in 
both knees would be rated as noncompensably disabling 
according to the appropriate diagnostic criteria.  Diagnostic 
Code 5260 pertains to limitation of flexion of the leg and a 
compensable evaluation under that code requires evidence that 
flexion is limited to 45 degrees or less.  In addition, 
Diagnostic Code 5261 pertains to limitation of extension of 
the leg and a compensable evaluation under that code requires 
evidence that extension is limited to 10 degrees or more.  In 
order to warrant an increased evaluation there would have to 
be either actual limitation of motion of the functional 
equivalent of limitation of extension to 15 degrees or the 
functional limitation of flexion to 30 degrees.  In this case 
there is no evidence of actual limitation of motion or the 
functional equivalent of limitation of extension or flexion 
that would warrant an evaluation in excess of 10 percent for 
each knee.  At best, there is minimal functional impairment, 
warranting the minimum compensable evaluation and no more. 

Likewise, there is no evidence of ankylosis, instability or 
subluxation, impairment of the tibia and fibula, or genu 
recurvatum which would warrant the assignment of evaluations 
in excess of 10 percent disabling for either the right knee 
or the left knee under Diagnostic Codes 5256, 5257, 5262, or 
5263, respectively.

While the record indicates that the veteran may have injured 
her right knee in December 1994, as she has reported "torn 
ligaments," from that time, the recent VA examination 
reports and outpatient records do not include objective 
findings of ligamentous abnormalities.  In addition, the 
evidence does not indicate the presence of dislocated 
cartilage or residuals of cartilage removal which would 
warrant consideration of Diagnostic Codes 5258 and 5259, 
respectively.

For the reasons stated above, the Board finds that the 
preponderance of the evidence weighs in favor of the 
assignment of separate evaluations of 10 percent disabling 
for chondromalacia in the right knee and chondromalacia in 
the left knee, on the basis of pain and periarticular 
pathology under 38 C.F.R. § 4.59 (1999).  There is no doubt 
to be resolved.


ORDER

A 10 percent evaluation of right knee chondromalacia and a 10 
percent evaluation for left knee chondromalacia are granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


